DETAILED ACTION
Status of Application: Claims 47-49, 53, 55-61, and 65-69 are present for examination at this time.  
Claims 47-49, 53, 55-61, and 65-69 are allowed.
The claims have been amended to embrace previously identified allowable subject matter.
Allowable Subject Matter
Claims 47-49, 53, 55-61, and 65-69 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (47, 53, 59, and 65): 
             The closest prior art of record “System And Methods For Network Slice Reselection” by Vrzic et al., in view of “System and Method for Operating a Wireless Network” by Samdanis et al., US20210153077A1, “Customer Premise Equipment (CPE) with Device Slicing” by Puranik et al., US20170357528A1, and “Method and System for Application-Based Access Control Using Network Slicing” by Jager et al., US 20200351756A1 (A new reference since the previous office action, discovered during a fresh patentability search of the current claims) fails to anticipate or render obvious a dynamic network slice method where successive slice requests are granted or denied based in part on a previous slice request by another user wherein the successive request is absolutely and positively tied to the data entry created for the former request, and when determining whether to grant the successive request running a review on the previous request to determine if said previous request was successful, wherein success is a function of determining that the previous request was not followed by a slice reselection request within a set time period, i.e., the presumption is that the previous request must be successful if the user didn’t ask for a new slice within a preset time.  While the references of record disclosed the concept of slice requests and dynamic slice requests factoring in earlier requests, no one reference or the references in combination envisioned, as did Applicant, the notion of granting subsequent requests 
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 3 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642